Exhibit October 2, 2008 Securities and Exchange Commission 100 F Street, N.E., Washington, D.C. 20549 Commissioners: We have read the statements made by Uonlive Corporation (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Uonlive Corporation dated September 29, 2008.We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/Simon & Edward, LLP Simon & Edward, LLP
